DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/221,841 for a VEHICULAR SENSOR MOUNTING SYSTEM, filed on 4/5/2021.  Claims 1-5 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states that the “wire harness cover portion is located on the cover member inside the roof,” however, claim 1 states that the cover member is provided on the roof.  Therefore, it is unclear how applicant also intends for the cover member and wire harness portion to simultaneously be located on the roof and inside the roof.  The Examiner reviews the claims as the cover member is located on the roof, as consistent and supported by the Drawings and Specification.  Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, Jr. et al. (U.S. Pat. 10,129, in view of Saha et al. (U.S. Pat. 9,973,665).
Regarding claim 1, Minikey teaches a vehicular sensor mounting structure for a sensor that detects an environment outside a vehicle on a roof of the vehicle, the vehicular sensor mounting structure comprising: a bracket attached to the roof to support the sensor (Background); and a cover member having a sensor opening portion that opens toward an outer periphery of the roof, and provided on the roof in such a manner as to cover the sensor from above, wherein the cover member has a wire harness cover portion covering, from above, a wire harness that passes through the roof from below, that protrudes into the cover member, and that is connected to the sensor, but does not teach that the bracket supports the sensor in a swingable manner.  Saha, however, teaches a bracket (Fig. 6) for supporting a sensor (16) in a swingable manner (via bracket 32) in order to provide adjustment to the camera.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the bracket for a bracket that supports the sensor in a swingable manner in order to use the sensor in a wide variety of positions to provide greater information to the sensor (and the user) and thereby increase efficiency, and further, provision of adjustability, where needed, involves only routine skill in the art.  



[AltContent: textbox (cover member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (wire harness cover portion)][AltContent: arrow][AltContent: textbox (sensor opening portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    420
    674
    media_image1.png
    Greyscale

[AltContent: textbox (wire harness)][AltContent: textbox (bracket)]



Regarding claims 2 and 3, Minikey and Saha teach the structure of claim 1, but do not teach that the bracket supports the sensor in a swingable manner in a pitching direction of the vehicle and a yawing direction of the vehicle or that the bracket supports the sensor in a swingable manner in a rolling direction of the vehicle and a yawing direction of the vehicle.  Saha, however, teaches the adjustable nature of the bracket, which provides for supporting the sensor in a swingable manner in various directions based on the orientation of the bracket on the vehicle (via ends of member 32 and slots 24) in order to provide the desired adjustability.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to orientate the bracket on the roof such that the bracket supports the sensor in a swingable manner in a pitching direction of the vehicle and a yawing direction of the vehicle or that the bracket supports the sensor in a swingable manner in a rolling direction of the vehicle and a yawing direction of the vehicle in order to adjustably control the desired position of the sensor.
Regarding claim 4, as best understood, Minikey and Saha teach the structure of claim 1, wherein the wire harness cover portion is located on the cover member inside the roof (in the same manner as that of applicant’s invention), and is formed such that a height of the wire harness cover portion approaches a height of the roof in a direction away from the sensor opening portion (see figure above).
Regarding claim 5, Minikey and Saha teach the structure of claim 1, wherein the cover member is formed such that a height of the cover member approaches a height of the roof in a backward direction with respect to the vehicle (see figure above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 10272886, 10302744, 10514590 (sensor mount on vehicle roofs).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	November 8, 2022